UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GARY S. KATZMANN, JUDGE
__________________________________________
                                           :
ROOT SCIENCES, LLC,                        :
                                           :
                        Plaintiff,         : Court No. 21-00123
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________:

                                         ORDER

        Upon reading defendant’s consent motion to stay the filing of documents pursuant

to USCIT Rule 73.1; upon other papers and proceedings had herein; and upon due

deliberation, it is hereby

        ORDERED that defendant’s consent motion to stay is granted; and it is further

        ORDERED that, should defendant’s pending motion to dismiss (ECF no. 27) be

denied in its entirety, U.S. Customs and Border Protection shall file the Rule 73.1

documents within seven (7) days of the Court’s decision.



                                             __________________________________
                                                 GARY S. KATZMANN, JUDGE


Dated: New York, New York
       This ______ day of ______, 2021
UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GARY S. KATZMANN, JUDGE
__________________________________________
                                           :
ROOT SCIENCES, LLC,                        :
                                           :
                        Plaintiff,         : Court No. 21-00123
                                           :
                  v.                       :
                                           :
UNITED STATES,                             :
                                           :
                        Defendant.         :
__________________________________________:

                 DEFENDANT’S CONSENT MOTION TO STAY
                  THE FILING OF RULE 73.1 DOCUMENTS

       The United States, defendant, respectfully moves this Court to stay the filing of

documents pursuant to USCIT Rule 73.1 in the above-referenced action. We respectfully

request that should defendant’s pending motion to dismiss (ECF no. 27) be denied in its

entirety, that U.S. Customs and Border Protection (CBP) shall file the Rule 73.1

documents within seven (7) days of the Court’s decision.

       For any case filed under 28 U.S.C. § 1581(a), Rule 73.1 provides:

         (a) For any case commenced after the effective date of this rule, unless
         otherwise ordered by the court, within 90 days after the filing of the
         summons, U.S. Customs and Border Protection (“CBP”) must file the
         following items electronically if they were provided to or created by
         CBP prior to the filing of the court action:
               (1) information contained in the entry summary;
               (2) commercial invoice and any other relevant documents
               associated with the entry, submitted by or on behalf of the
               importer;
               (3) protest or petition, including any attachments and
               supplements; and
               (4) decision on the protest or petition.

       Here, the Rule 73.1 filing is due by June 21, 2021. However, the Government has

moved to dismiss this case for lack of jurisdiction. ECF no. 27. That motion is fully
briefed and pending before the Court. Furthermore, oral argument on that motion has

been scheduled for June 30, 2021. ECF no. 34. Accordingly, CBP should not be

required to file the Rule 73.1 documents until after the Court decides the pending motion

to dismiss.

       On June 3, 2021, Guy Eddon, counsel for defendant, conferred with Richard F.

O’Neill, Esq., of Neville Peterson LLP, counsel for plaintiff, who advised that, on behalf

of his client, he consents to the relief requested by this motion.




                                              2
                                        CONCLUSION

       For these reasons, we respectfully request that the Court grant our consent motion

to stay the filing of documents pursuant to Rule 73.1 in the above-referenced action.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             JEANNE E. DAVIDSON
                                             Director

                                             JUSTIN R. MILLER
                                             Attorney-in-Charge
                                             International Trade Field Office

                                     By:     /s/ Aimee Lee
                                             AIMEE LEE
                                             Assistant Director

                                             /s/ Guy Eddon
                                             GUY EDDON
                                             Trial Attorney
                                             Civil Division, Dept. of Justice
                                             Commercial Litigation Branch
                                             26 Federal Plaza, Room 346
                                             New York, New York l0278
                                             Tel. No.: 212-264-9230 or 9232
                                             Attorneys for Defendant

Dated: June 3, 2021




                                            3
